       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Triple E Homz LLC, a California           Act; Unruh Civil Rights Act
14     Limited Liability Company;
       Giant Bull, Inc., a California
15     Corporation

16
17               Defendants.

18
19         Plaintiff Scott Johnson complains of Triple E Homz LLC, a California

20   Limited Liability Company; Giant Bull, Inc., a California Corporation

21   (“Defendants”) and alleges as follows:

22
23
       PARTIES:
24
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
25
     level C-5 quadriplegic. He cannot walk and also has significant manual
26
     dexterity impairments. He uses a wheelchair for mobility and has a specially
27
     equipped van.
28
       2. Defendant Triple E Homz LLC owned the real property located at or


                                            1

     Complaint
       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 2 of 7




1    about 36565 Fremont Blvd, Fremont, California, in August 2020.
2      3. Defendant Triple E Homz LLC owns the real property located at or
3    about 36565 Fremont Blvd, Fremont, California, currently.
4      4. Defendant Giant Bull, Inc. owned East Bay United Motors located at or
5    about 36565 Fremont Blvd, Fremont, California, in August 2020.
6      5. Defendant Giant Bull, Inc. owns East Bay United Motors located at or
7    about 36565 Fremont Blvd, Fremont, California, currently.
8      6. Plaintiff does not know the true names of Defendants, their business
9    capacities, their ownership connection to the property and business, or their
10   relative responsibilities in causing the access violations herein complained of,
11   and alleges a joint venture and common enterprise by all such Defendants.
12   Plaintiff is informed and believes that each of the Defendants herein is
13   responsible in some capacity for the events herein alleged, or is a necessary
14   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
15   the true names, capacities, connections, and responsibilities of the Defendants
16   are ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 3 of 7




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to East Bay United Motors in August 2020 with the
3    intention to avail himself of its goods or services motivated in part to
4    determine if the defendants comply with the disability access laws.
5      11. East Bay United Motors is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8    to provide wheelchair accessible parking in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     13. East Bay United Motors provides parking to its customers but fails to
11   provide wheelchair accessible parking.
12     14. A couple of problems that plaintiff encountered is that there was no
13   accessible parking in the parking lot. While there was an ADA sign in front of a
14   parking stall, the parking space ostensibly reserved for persons with
15   disabilities had been allowed to fade beyond recognition. On information and
16   belief, the defendants do not maintain the parking lot. Additionally, the faded
17   parking space was not van accessible. It was designed for standard, smaller
18   vehicles.
19     15. Plaintiff believes that there are other features of the parking that likely
20   fail to comply with the ADA Standards and seeks to have fully compliant
21   parking available for wheelchair users.
22     16. On information and belief the defendants currently fail to provide
23   wheelchair accessible parking.
24     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
27   wheelchair accessible facilities. By failing to provide accessible facilities, the
28   defendants denied the plaintiff full and equal access.


                                              3

     Complaint
       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 4 of 7




1      19. The failure to provide accessible facilities created difficulty and
2    discomfort for the Plaintiff.
3      20. The defendants have failed to maintain in working and useable
4    conditions those features required to provide ready access to persons with
5    disabilities.
6      21. The barriers identified above are easily removed without much
7    difficulty or expense. They are the types of barriers identified by the
8    Department of Justice as presumably readily achievable to remove and, in fact,
9    these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     22. Plaintiff will return to East Bay United Motors to avail himself of its
13   goods or services and to determine compliance with the disability access laws
14   once it is represented to him that East Bay United Motors and its facilities are
15   accessible. Plaintiff is currently deterred from doing so because of his
16   knowledge of the existing barriers and his uncertainty about the existence of
17   yet other barriers on the site. If the barriers are not removed, the plaintiff will
18   face unlawful and discriminatory barriers again.
19     23. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               4

     Complaint
       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 5 of 7




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      25. Under the ADA, it is an act of discrimination to fail to ensure that the
8    privileges, advantages, accommodations, facilities, goods and services of any
9    place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
       Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 6 of 7




1      26. When a business provides parking for its customers, it must provide
2    accessible parking.
3      27. Here, accessible parking has not been provided in conformance with the
4    ADA Standards.
5      28. The Safe Harbor provisions of the 2010 Standards are not applicable
6    here because the conditions challenged in this lawsuit do not comply with the
7    1991 Standards.
8      29. A public accommodation must maintain in operable working condition
9    those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     30. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     31. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     32. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     33. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
        Case 3:21-cv-00095-JCS Document 1 Filed 01/06/21 Page 7 of 7




1    privileges, or services offered.
2       34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
3    discomfort or embarrassment for the plaintiff, the defendants are also each
4    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
5    (c).)
6       35. Although the plaintiff encountered frustration and difficulty by facing
7    discriminatory barriers, even manifesting itself with minor and fleeting
8    physical symptoms, the plaintiff does not value this very modest physical
9    personal injury greater than the amount of the statutory damages.
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
     Dated: January 4, 2021               CENTER FOR DISABILITY ACCESS
23
24
25
26                                        By: _______________________
27                                              Amanda Seabock, Esq.
                                                Attorney for plaintiff
28


                                                7

     Complaint
